1    Peter Szanto 949-887-2369
     11 Shore Pine
2    Newport Beach CA 92657
3

4
                             U.S. BankrUptcy coUrt
                                            DiStrict of oregon
5
                                 1001 SW 5th Ave #700 Portland, OR 97204 (503) 326-1500
6

7
                                                            16 –bk-33185 pcm7
       Peter Szanto, debtor,
8
                       appellant
9                                                    Debtor’s Notice of Appeal and
10
                                                               Statement of Election
11

12

13

14           Debtor, Peter Szanto, herewith and hereby appeals from (Docket Entry 278)
15   [EXHIBIT A] entered 12/5/2017, the ORDER Converting Chapter 11 Case to Case
16
     Under Chapter 7. Said appeal being made timely after denial of debtor’s Rule 60
17
     Application (Docket Entry 652) [EXHIBIT B] entered 1/15/19.
18

19          All appellees are listed in the proof of service attached hereto.

20          Debtor, appellant makes election to have this appeal heard by the Oregon U.S.
21   District Court.
22

23                     Respectfully,
24

25           Dated January 27/ 2019 /s/ signed electronically Peter Szanto
                         Notice of Appeal – page 1




                         Case 16-33185-pcm7                Doc 659         Filed 01/27/19
1
     PROOF OF SERVICE
2
     My name is Maquisha Reynolds, I am over 21 years of age and not a party to the
3
     within action. My business address is PO Box 14894, Irvine CA 92623
4

5
         On the date indicated below, I personally served the within: Notice of Appeal
6
     on the following by placing in postage pre-paid envelopes of the within document
7    a. Internal Revenue Service, PO Box 7346, Philadelphia PA 19101
8    b. First Service Residential, 15241 Laguna Canyon Rd, Irvine CA 92618
9    c. JPMorgan Chase Bank, represented by:

10
                    Cara Richter c/o Shapiro & Sutherland
                    1499 SE Tech Center Place, Suite 255 , Vancouver, WA 98683
11
     d. Bank of America, c/o McCarthy & Holthus
12
                    920 SW 3 Av., Portland OR 97204
                                rd


13
     e. Oregon Department of Revenue, 955 Center St., Salem OR 97301
14
     f. Chapter 7 Trustee, Stephen P Arnot, PO Box 1963, Lake Oswego OR 97035
15   g. Susan Szanto - 11 Shore Pine, Newport Beach CA 92657
16   h. U.S. Department of Justice, Office of the United States Trustee
                          620 SW Main Street, Suite 213, Portland, OR 97205
17

18   by mailing copies to the above parties          via 1st class mail, postage prepaid, or by
19   e-mail.
20
               I declare under penalty of perjury under the laws of the United States
21
     that the foregoing is true and correct. Signed at Irvine CA.
22

23         Dated Jan 27 / 2019 /s/ signed electronically M. Reynolds
24

25

                         Notice of Appeal – page 2




                         Case 16-33185-pcm7           Doc 659    Filed 01/27/19
